Stayton, Associate Justice.—
It is urged in this court, as it was in the court below on motion for.new trial, that- the verdict and judgment are contrary to the evidence, and "that it does not show that the appellee was injured in the manner alleged.
It is also claimed that the evidence shows, if the appellee was injured in the manner stated in his pleadings, that the injury was the result of his own contributory negligence.
A careful inspection of all the evidence makes it too apparent to us that these propositions are true, and that the verdict is contrary to the evidence.
The facts and circumstances testified to by and for the appellee, and the uncontroverted testimony of other witnesses, renders it almost as certain as human testimony can render cértain any fact, that the appellee was not injured in any manner through the negligence of the appellant or its employees. These matters were brought to the attention of the court below, in the motion for a new trial, and should have been considered sufficient.
While the verdict of a jury is entitled to great weight when ren*286dered on evidence reasonably sufficient to sustain it, yet, when rendered contrary to evidence, or against the great preponderance of the evidence, and it is most likely that injustice has been done, trial courts should not hesitate to grant new trials.
This court does not exercise the same latitude of discretion in this respect as does the trial court, but when it is manifest that a verdict is clearly contrary to evidence, it has never felt wanting in power to reverse a judgment based on such a verdict. Long v. Steiger, 8 Tex., 462; Taylor v. Ashley, 15 Tex., 50; Patton v. Evans, 15 Tex., 363; Willis v. Lewis, 28 Tex., 192; Zapp v. Michaelis, 58 Tex., 275; G., H. & S. A. R. Co. v. Bracken, 59 Tex., 71 (1 T. L. R., 248); Garvin v. Stover, 17 Tex., 295; Edmundson v. Silliman, 50 Tex., 112; Chandler v. Meckling, 22 Tex., 42.
In the case last cited it was said: “One of the substantial rights of a party defendant, when he takes the proper steps to demand it, is that the facts alleged as a ground of action against him should be established by proof reasonably sufficient. When there is proof reasonably sufficient, but which is opposed by evidence leading to a contrary conclusion, there is then presented a case of conflicting evidence, in which it is difficult, and often impracticable, for the court to interfere. Hence the rules (governing all courts) in "relation to evidence greatly conflicting have been established. The same difficulty, however, does not exist where there is a deficiency in the proof adduced to establish the cause of action. It will not do for the court to say that there is some evidence to support the verdict, and it must stand. In such cases the true question must be, Is the evidence reasonably sufficient to satisfy the mind of 'the truth of the allegations? Doubts as to this point, if they exist, may be thrown in favor of the verdict. But when it is clear that the evidence adduced is not reasonably sufficient (under all the circumstances of the case) to satisfy the mind of the truth of the allegations, then the verdict should be set aside, on the proper motion being made. When it is made to appear, or is obvious to this court, that such rule has not been observed by the district court, it then becomes a proper subject of revision by the supreme court.”
We think this, the whole case being considered, such a case; but in view of the fact that the judgment will be reversed and another trial be had, comment will not be made on the evidence.
Reversed and. remanded.
[Opinion delivered March 11, 1884.]